Citation Nr: 1403451	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  97-29 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for hypertension with headaches, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



REMAND

The veteran had active military service from April 1965 to June 1969 and from April 1971 to October 1974, with time lost from April 18, 1973 to April 24, 1973; from April 26, 1973 to April 29, 1973; and from May 1, 1973 to October 8, 1973.  

These matters come to the Board of Veterans' Appeals (Board) following decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2006 and June 2008 the Veteran's claims for service connection for PTSD and for hepatitis C, as well as the claim for a higher rating for hypertension with headaches were remanded for additional development.  In February 2011, the agency of original jurisdiction (AOJ) granted service connection and assigned a noncompensable rating for hepatitis C.  As the award is a full grant of the benefit sought on appeal, the claim for service connection for hepatitis C is no longer in appellate status.  The AOJ issued a supplemental statement of the case (SSOC) also in February 2011, continuing the denial of the Veteran's claim for service connection for PTSD and his claim for a higher rating for hypertension with headaches.  

The Board notes that the Veteran is currently incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In its June 2008 remand instructions, the Board requested that the AOJ attempt to schedule the Veteran for an examination at a VA facility or contact the correctional facility (prison) and have their medical personnel conduct an examination according to VA examination work sheets.  The third option presented was to send a VA or fee-basis examiner to the correctional facility where the Veteran was incarcerated to conduct the examination.  Any attempt by the AOJ to have the Veteran examined was to be documented in the claims folders.  

The claims folders clearly identify the AOJ's attempts to have the Veteran examined at a VA facility as well as by medical personnel at the correctional facility where the Veteran was then incarcerated.  In both cases, there is documentation in the claims folders that these attempts apparently failed (see volumes #5 and #6 of the claims folders).  

In a May 2010 letter from the warden of a Michigan correctional facility where the Veteran was incarcerated (see volume #5 of the claims folders), it was noted, following a request by the AOJ for Michigan Department of Corrections (DOC) medical records that, 

. . .you may wish to consider further your option to send VA examiners to the facility to examine the prisoner yourselves.  If you believe this to be necessary please contact my administrative assistant [    ] at the number listed below.  

The warden's letter further commented,

You should be prepared to provide [the administrative assistant] with complete and thorough information in order to facilitate such examination; including but not limited to, detailed information regarding specific examiners and any equipment deemed essential to conduct said examinations.  All examiners and their equipment are subject to both physical and medical detector shakedown.   

The Board is unable to find documentation in the claims folders that the AOJ, following failure of the other attempted methods for having the Veteran examined, attempted to have the Veteran examined by a VA or fee-basis examiner at the correctional facility.  If any such attempt was made, there is no clear documentation in the claims folders that such examination could not be accomplished.  In addition, the Board does not find the medical opinions obtained in December 2010 and January 2011, based solely on review of the claims folders, are necessarily sufficient to provide the needed information regarding the Veterans claims.  Therefore, the Veteran's appeal must be remanded to allow for another attempt at having him examined.  

Also, a review of the claims folders reveals an August 12, 1996 clinic consultation note from Daniel P. Freeman, M.D., a result of the Veteran's examination at Duane L. Waters Hospital-Charles E. Egeler Facility in Jackson, Michigan (see volumes #4 and/or #7 of the claims folders).  Dr. Freeman notes, in particular, "Blood pressure with diastolic up to 120 are seen in the chart.  Now his blood pressure is under better control."  The comment by Dr. Freeman is somewhat ambiguous but it would appear he is referencing diastolic blood pressure readings of 120.  It is unclear whether the Veteran was still housed at the Wayne County Jail in August 1996 or whether he was incarcerated in a Michigan DOC facility.  In October 2003, Wayne County Jail informed the AOJ that it did not have any of the Veteran's medical records (see volume #3 of the claims folders).  Otherwise, there are very little if any medical records (other than psychiatric treatment records) documenting blood pressure readings from March 1995 through 2001 and from 2004 through 2007.  (Parenthetically, there are medical records identified as Physician's Orders during these time periods, however, none reflects any blood pressure readings.)  As such, the Veteran should again be invited to submit a necessary medical release form to obtain any relevant records for the periods noted.  

Finally, per the Board's March 2006 remand (for the convenience of any psychiatric examination conducted and/or review by an examiner), the Veteran's personnel records reflect his service in Vietnam from May 1967 to May 1968.  His service treatment records include a January 1969 progress note, which reflects the Veteran's complaint of nervousness and that such nervousness had begun in Vietnam.  The Veteran was prescribed Valium and scheduled for a psychiatric consultation.  A May 1969 progress note reflects a notation of "psychiatric depression-1 [year] in Vietnam."  A May 1969 Report of Medical History reflects a physician's summary, which includes the following notation: "Worry, sleeping trouble, nightmares, nervous trouble . . . ."  A May 1969 Report of Medical Examination reflects a physician's recommendation which includes, "To VA for follow-up of psychiatric disorders . . . ."

Post-service medical evidence reflects that the Veteran has been diagnosed with PTSD, based on his report of nightmares and recurrent thoughts about his experiences in Vietnam, as well as, in particular, a depressive disorder and a personality disorder.  The Veteran has also had significant substance abuse problems.  In a report of January 2011 VA psychiatric opinion (see volume #6 of the claims folders), the examiner commented: 

Given the extensive history of substance abuse which has the potential to induce severe mood and anxiety symptoms, I can not [sic] resolve the issue of presence of primary diagnosis of [PTSD] without resorting to mere speculation.

The Veteran's claimed stressors have been reported as, (1) friendly fire artillery rounds impacting on base near the Veteran's bunker, which placed him in fear of his life; (2) the death of a friend, a private first class (PFC) D. P., who was reportedly killed while working on the perimeter of a base camp in and around claymore mines (the Veteran did not witness PFC D. P's death); (3) the Veteran's temporary assignment to another unit during which time three soldiers died (apparently due to hostile action); (4) the Veteran's reassignment during his tour in Vietnam to a "transportation unit" and being present when a supply depot was attacked by enemy fire, which resulted in a number of explosions and damage; and (5) witnessing body bags containing the remains of U.S. soldiers.  

Also, the AOJ obtained and associated with the claims folders the Operation Report-Lessons Learned (OR-LL) for the 6th Battalion, 56th Artillery for the period of November 1, 1967 to April 30, 1968 (see volume #3 of the claims folders).  In particular, a headquarters operational report dated in May 1968 and related to that period (November 1967 to April 1968) notes, "The battalion continued its assigned mission of providing combat ready US Army Air Defense units in the defense of assigned areas, RVN."  The AOJ has also obtained OR-LL for the 1st Logistical Command for the period ending April 30, 1968.  The OR-LL for the 1st Logistical Command documents attacks by enemy forces on supply convoys and depots.

In February 2002, the U.S. Army Services Center for Unit Records Research (now identified as the U.S. Army and Joint Services Records Research Center or JSRRC), notified the AOJ that available U.S. Army casualty data did not list an individual "D. P." as wounded in action or killed in action.  (The last name was spelled differently from that mentioned elsewhere in the record.)  The Vietnam Veterans Memorial-Directory of Names does list a "PFC D. P." with the named spelled as claimed by the Veteran.  The date of casualty was reported as July 11, 1967, which is during the Veteran's period of service in Vietnam.  Also, a report from a "Vietnam Causalities Database" apparently obtained by the AOJ from the Internet also notes the death of a "D. P." and that he was a ground casualty who died of non-hostile causes.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any medical treatment he may have received for his psychiatric disorder (to include PTSD) and/or hypertension with headaches.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for the noted disabilities.  

The Board is particularly interested in any Michigan Department of Corrections medical records dated since January 2011.  It is also interested in any non-psychiatric medical records dated from 1995 through 2001 and from 2004 through 2007, which reveal blood pressure readings.  

All such available reports should be associated with the claims folders.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  Schedule the Veteran for VA psychiatric and hypertensive examinations.  Each examiner should review the Veteran's claims folders, to include a copy of this remand.  All necessary testing is to be accomplished.  

The AOJ should contact the correctional facility where the Veteran is housed and attempt to have the facility's medical personnel conduct examinations according to VA examination work sheets; OR send a VA or fee-basis examiner(s) to the correctional facility to conduct the examinations.  If any attempt(s) by the AOJ to have the Veteran examined fails, the information concerning such attempt(s) should be documented for the record.  

Psychiatric Disability

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims folders (to include service treatment records, the report of January 2011 VA psychiatric opinion in volume #6 of the claims folders, those relevant tabbed claims folders documents, and the Veteran's relevant medical history and identified stressors noted in the body of the remand, above) and evaluating the Veteran, the examiner is requested to identify any and all psychiatric disorders from which the Veteran suffers and whether such disorders are related to service.  In doing so, the examiner is requested to comment on the following:

a.  Whether the Veteran has PTSD, and if so, what stressors are linked to his PTSD.  An opinion should be offered as to the medical probabilities that the diagnosed PTSD is related to the Veteran's period of service.  

If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such findings with those previous findings documenting a diagnosis of PTSD in tabbed VA treatment notes as well as tabbed Michigan Department of Corrections medical records.  An explanation should be set forth.  

b.  Opine as to the medical probabilities that each diagnosed psychiatric disorder is related to or had its onset during the Veteran's military service.  

In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, the examiner is asked to review and discuss the Veteran's stressor statements as well as any other medical evidence having a bearing on the examiner's ultimate opinion in this case.  

The examiner must provide a thorough explanation for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion and identify precisely what facts could not be determined.  


Hypertension 

Any and all indicated studies and tests that are deemed necessary by the examiner should be accomplished and all clinical findings should be reported in detail.  

The examiner is requested to comment, retrospectively, based on his or her review of the claims folders, as to whether there are any periods during which the evidence in the claims folders demonstrates: 

a.  Diastolic pressure readings predominantly 120 or more with moderately severe or severe symptoms.  

b.  Hypertensive-related headaches.  (If headaches are identified, the examiner should comment on the frequency and duration of the headaches as well as the frequency and severity of any prostrating attacks.)

In providing the above information, the examiner's review should include those tabbed documents in the claims folders noting blood pressure readings; the August 12, 1996 clinic consultation note from Dr. Daniel P. Freeman in volume #4 or #7 of the claims folders; as well as the Veteran's tabbed statements regarding his hypertension dated in June 2001 (volume #3 of the claims folders) and October 2004 (volume #4 of the claims folders).  

3.  If any necessary examination cannot be conducted, or the Veteran fails to cooperate in necessary arrangements for any examination, the claims folders should be reviewed by medical experts and, to the extent possible, opinions should be provided in response to the requests for opinions as set out, above.  

4.  The AOJ must ensure that any opinion report complies with this remand.  If any opinion or report of examination, is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal, to include consideration of whether a staged rating is appropriate with respect to the Veteran's claim for a higher rating for hypertension with headaches.  If any benefit sought is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


